DETAILED ACTION
A complete action on the merits of pending claims 1-20 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
	Note that there is a definition given to the word “proud” presented in the claims in applicant’s specification par. [0042].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walberg et al US 20110184404 (Walberg).
Regarding claim 1, Walberg teaches a first jaw comprising: a first outer jaw member having an effecting surface (Fig. 2A pivot portion 60), a first inner jaw member having an effecting surface (Fig. 2A electrode 62), and an element connecting the first outer jaw member and the first inner jaw member (Fig. 3A spring 74), the first inner jaw member is moveable relative to the first outer jaw member (Figs. 3A and B); and a second jaw (Fig. 3A upper jaw 80); wherein the effecting surface of the first outer jaw member is proud of the effecting surface of the first inner jaw member in a direction of the second jaw (Fig. 3A).
Regarding claim 2, Walberg teaches wherein the element is a biasing member that is configured to pull the first inner jaw member in a direction of the first outer jaw member when the jaw assembly is in an open configuration such that in the open configuration, the effecting surface of the first outer jaw member is proud of the effecting surface of the first inner jaw member in the direction of the second jaw (Fig. 3A).
Regarding claim 3, Walberg teaches wherein the element is a tension spring (Figs. 3A and B).
Regarding claim 4, Walberg teaches wherein the effecting surface of the first outer jaw member is distal of the effecting surface of the first inner jaw member (Fig. 3A).
Regarding claim 5, Walberg teaches wherein the jaw assembly is moveable into a first closed configuration where the first outer jaw member is moved towards the second jaw and configured to apply a first gripping force onto an anatomical feature provided between the first jaw and the second jaw, and wherein in the first closed 
Regarding claim 6, Walberg teaches wherein the jaw assembly is moveable into a second closed configuration where the first inner jaw member is moved relative to the first outer jaw member in the direction of the second jaw and configured to apply a second gripping force onto the anatomical feature (Fig. 7C).
Regarding claim 7, Walberg teaches wherein in the second closed configuration, the effecting surface of the first outer jaw member is generally flush with the effecting surface of the first inner jaw member (Fig. 3B).
Regarding claim 8, Walberg teaches wherein in the element is configured to expand during movement of the jaw assembly into the second closed configuration so that the first inner jaw member moves relative to the first outer jaw member (Figs. 3A and 3B leaf spring is flattened).
Regarding claims 9 and 10, Walberg teaches wherein the second jaw comprises: a second outer jaw member, a second inner jaw member, and an element connecting the second outer jaw member, and the second inner jaw member such that the second inner jaw member is moveable relative to the second outer jaw member and wherein the second outer jaw member comprises an effecting surface and the second inner jaw member comprises an effecting surface, wherein the effecting surface of the second outer jaw member is proud of the effecting surface of the second inner jaw member in a direction of the first jaw (par. [0015] the elements are not explicitly shown in the figures but in this paragraph it states that both jaws may have the pivoting 
Regarding claim 11, Walberg teaches wherein the medical device comprises a cut blade that is located in between the first jaw and the second jaw (Fig. 4C blade 105).
Regarding claim 13, Walberg teaches wherein the medical device comprises an inner shaft (Fig. 13E cable 22) located within an outer shaft (Fig. 13E shaft 20), and wherein the first inner jaw member is connected to the inner shaft (Fig. 13E).
Regarding claim 14, Walberg teaches wherein proximal movement of the outer shaft relative to the inner shaft (par. [0113] pushing of the cables moves the jaws open that means relative to one another the outer shaft is moving proximally) is configured to move the jaw assembly into an open configuration, and wherein in the open configuration, the effecting surface of the first outer jaw member is proud of the effecting surface of the first inner jaw member in the direction of the second jaw (Fig. 7A).
Regarding claim 15, Walberg teaches wherein distal movement of the outer shaft relative to the inner shaft is configured to move the jaw assembly into a closed configuration (par. [0113]), and wherein in the closed configuration, the effecting surface of the first outer jaw member is proud of the effecting surface of the first inner jaw member in the direction of the second jaw (Fig. 7B).
Regarding claim 16, Walberg teaches wherein further distal movement of the outer shaft relative to the inner shaft is configured to move the jaw assembly into a second closed configuration, and wherein in the second closed configuration, the effecting surface of the first outer jaw member is generally flush with the effecting surface of the first inner jaw member in the direction of the second jaw (Fig. 7C).
Regarding claim 17, Walberg teaches wherein during the further distal movement of the outer shaft relative to the inner shaft, the element is stretched so that the first inner jaw member is moved in the direction of the second jaw (Fig. 3B).
Regarding claim 18, Walberg teaches wherein the method comprises: moving the jaw assembly into a first closed position so that a first gripping force is applied onto the anatomical feature with the effecting surface of the first outer jaw member and the second jaw (Figs. 7A and B); moving a cut blade to cut the anatomical feature and/or deliver a fluid to the anatomical feature (Fig. 4C); and moving the jaw assembly into a second closed position so that a second gripping force is applied onto the anatomical feature with the effecting surface of the first inner jaw member and the second jaw (Fig. 7C).
Regarding claim 19, Walberg teaches wherein in both an open configuration and the first closed configuration, the effecting surface of the first outer jaw member is proud of the effecting surface of the first inner jaw member in the direction of the second jaw (Figs. 7A and B).
Regarding claim 20, Walberg teaches wherein the method comprises: electrically effecting the anatomical feature with the effecting surface of the first inner jaw member and/or with the effecting surface of the first outer jaw member (pars [0113] and [0117] bipolar electrode 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Walberg in view of Couture et al (Couture).
Regarding claim 12, Walberg does not explicitly teach wherein the cut blade comprises a weep port that is in communication with a fluid source, and fluid from the fluid source is configured to be delivered through the weep port.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Walberg with the weep ports of Couture so that the tissue conductivity can be altered during the procedure (Couture par. [0158]).
Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. The applicant argues that the examiner did not identify the surface of the first outer jaw and the surface of the first inner jaw.  The examiner pointed to 60 as the outer jaw and electrode 62 as the inner jaw.  A surface of these is not a new element as alleged by the applicant but rather a part of the element that is already pointed to in the rejection.  
The applicant then states that since 62 is inside of 60, 62 would be the surface of 62.  The examiner disagrees with this assertion.  They are two separate elements with surfaces.  The applicant is directed to Fig. 3 of the instant application, by the same logic 108 would be the effecting surface of the outer jaw rather than 126.  However, the applicant like the examiner is not using separate elements for the surface but rather the surface of the inner and outer jaws.  
The applicant argues that 60 does not move relative to 62 in Walberg.  The examiner disagrees.  As seen in Figs. 3A-3C they move from an angled configuration to a parallel configuration, it is like a teeter-totter.  Therefore, applicant’s arguments are not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chojin et al. US 20110319886 shows that there are inner and outer jaws on the same jaw separated by a spring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794